United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 3, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40185


     UNITED STATES OF AMERICA

                          Plaintiff - Appellee

     v.

     CARLOS CHAVEZ-GUERRERO

                          Defendant - Appellant


          Appeal from the United States District Court
           for the Southern District of Texas, Laredo
                          No. L-02-1122


Before KING, Chief Judge, and DAVIS and EMILIO M. GARZA, Circuit

Judges.

PER CURIAM:*

     On October 15, 2002, Defendant Carlos Chavez-Guerrero

pleaded guilty to one count of transporting an illegal alien

within the United States for private financial gain in violation

of 8 U.S.C. § 1324(a)(1)(A)(ii) (2000).   The district court

sentenced Chavez-Guerrero to eighteen months of imprisonment and

three years of supervised release.   No conditions of supervised

release were mentioned during the oral pronouncement of sentence.



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
The court’s judgment, however, included the following condition

for Chavez-Guerrero’s supervised release: “The defendant shall

not possess a firearm, destructive device, or any other dangerous

weapon during the supervised release.”   On appeal, Chavez-

Guerrero argues that the condition that he not possess “any

dangerous weapon” during his supervised release must be stricken

from the judgment because it conflicts with the absence of

conditions during the oral pronouncement of sentence.1

     For the reasons outlined in United States v. Torres-Aguilar,

No. 03-40055 (5th Cir. filed Dec. 3, 2003), we find that the

district court’s omission of the dangerous weapon prohibition

during the oral pronouncement of sentence did not create a

conflict with the sentence set forth in the judgment.

Accordingly, the defendant’s judgment is AFFIRMED.




     1
          Chavez-Guerrero concedes that the judgment’s
prohibition on his possession of a firearm or destructive device
did not conflict with the oral sentence because, under federal
law, it is a crime for a convicted felon to possess either type
of device. See United States v. Asuncion-Pimental, 290 F.3d 91,
94-95 (2d Cir. 2002).